CHARLES J. SCHUCK, Judge.
It appears from the record of this claim, which was referred to this court by the state road commission, that the' claimant should be given an award by this court, but that the amount of damage claimed, to-wit, $21.63 is too high. The justness of the claim is approved by the attorney general. The accident occurred near Petersburg, in Grant county, West Virginia, and was occasioned by a collision between respondent’s truck No. P-30-60 and claimant’s automobile. A review of the statements submitted for consideration by this court clearly indicates that the collision was caused in the operation of the respondent’s truck; the said truck having been loaded with á protruding grader which collided with claimant’s parked automobile at the place in question.
It appears that the only matter in controversy between the claimant and respondent is the amount of damages to claimant’s automobile. A careful examination of the record. reveals that the only statements submitted show the damage.' in the amount of $21.63, and since to reduce this amount would be pure conjecture or guess on our part, we make an award for the amount in question, with the recommendation that the same be paid to the claimant.
We therefore award the claimant the sum of twenty-one dollars and sixty-three cents ($21.63.)